Citation Nr: 1755509	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date for service connection for convulsive disorder, to include whether there was clear and unmistakable error (CUE) in an October 6, 1976, rating decision, which denied service connection for convulsive disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Army from November 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for convulsive disorder, effective September 26, 2011. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Following the unappealed August 2010 rating decision, on September 26, 2011, the RO received the Veteran's claim to reopen entitlement to service connection for convulsive disorder.

2.  The October 1976 rating decision, which denied entitlement to service connection for convulsive disorder, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence of record.  









	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 26, 2011, for the award of service connection for convulsive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2017).


2.  The October 1976 rating decision, which denied entitlement to service connection for convulsive disorder, did not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis 

The Veteran asserts that he is entitled to an earlier effective date for the grant of entitlement to service connection for convulsive disorder.  Specifically, he asserts that the RO committed CUE when it denied entitlement to service connection for convulsive disorder in an October 1976 rating decision.  

Generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a).

By way of background, the Board notes that the Veteran initiated his original claim for entitlement to service connection for convulsive disorder in September 1975.  In an October 1976 rating decision, the RO denied service connection for convulsive disorder on the basis that the evidence did not show that the Veteran's preexisting convulsive disorder was aggravated beyond normal progression by service.  The decision was based on a Medical Board determination that the Veteran's convulsive disorder existed since age six and was not aggravated in service beyond normal progression.  The Veteran was notified of the decision that same month, and filed a timely notice of disagreement in September 1976.  The Veteran was issued a statement of the case in November 1977.  The Veteran did not submit a substantive appeal or submit new and material evidence within the appeal period.  Therefore, the October 1976 rating decision became final.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. §§ 3.156 (b), 20.202, 20.1103 (2017).  

The Veteran subsequently filed claims to reopen service connection for a seizure disorder.  The claims were denied in March 2002 and August 2010 rating decisions.  The Veteran was notified of the decisions, but did not file a statement indicating any disagreement with the decisions, or any new evidence material to the claim within one year of decisions.  Accordingly, the March 2002 and August 2010 rating decisions are final.  

Thereafter, the Veteran submitted a claim to reopen the previously denied claim for service connection for a seizure disorder, which was received on September 26, 2011.  In December 2012, following the submission of new and material evidence within the meaning of 38 C.F.R. § 3.156(a), the RO granted service connection for convulsive disorder.  Service connection was made effective September 26, 2011, the date upon which VA received the Veteran's claim to reopen.  

As noted above, generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's claim for service connection for a seizure disorder was most recently denied in August 2010 and the decision is final.  At the time of the August 2010 rating decision, the Veteran did not present new and material evidence to reopen the claim.  After the expiration of the appeal period, the earliest evidence of a claim to reopen was submitted on September 26, 2011.  Under this fact pattern, in the absence of CUE, an effective date earlier than September 26, 2011, is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14; See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision).

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error. . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44.

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25   (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166, 170 (1997), the Court held that, "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234. 

The Veteran asserted that there was clear and unmistakable error in the October 1976 rating decision, which denied service connection for convulsive disorder.  As noted above, in the October 1976 rating decision, the RO determined that the Veteran's convulsive disorder preexisted service and was not aggravated by service.  The Veteran's representative argued that he was treated for convulsive disorder during service and that the service treatment records showed that the disorder manifested to a compensable degree during service.  

The Board finds that the RO did not commit clear and unmistakable error in the October 1976 rating decision, when it determined that the Veteran's pre-existing compulsive disorder was not aggravated beyond normal progression during service.  The RO relied on the August 1975 Medical Board determination that the Veteran's convulsive disorder preexisted service and was not aggravated by service.  The RO weighed the evidence, finding that the disorder was not aggravated beyond normal progression during service.  The Board acknowledges the Veteran's arguments that the Veteran's convulsive disorder manifested to a compensable degree during service.  However, he is disagreeing with how the facts were weighed or evaluated, which may not be a basis for CUE.  

For the reasons set forth above, the Board finds that there has not been proof of undebatable error in the October 1976 rating decision.  The record does not demonstrate that the correct facts, as they were known in October 1976 were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

Based on the foregoing, the Board concludes the earliest possible effective date for the grant of service connection for the Veteran's convulsive disorder is the assigned effective date of September 26, 2011.  Accordingly, the claim must be denied.


ORDER

Entitlement to an effective date earlier than September 26, 2011, for the award of service connection for convulsive disorder is denied.

The October 1976 rating decision was not clearly and unmistakably erroneous.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


